    Case: 1:18-cv-03169 Document #: 57 Filed: 03/08/19 Page 1 of 7 PageID #:525




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOHN T. TAMBURO                                       )
                                                      )
       Plaintiff,                                     )
                                                      )    Case No. 18 CV 03169
               v.                                     )    Honorable Andrea Wood
                                                      )
ELITE AUTO CREDIT, INC.                               )
                                                      )
       Defendant.                                     )

                    PLAINTIFF’S MOTION TO COMPEL DISCOVERY

       Plaintiff, John T. Tamburo, by and through his undersigned counsel, hereby moves this

Court pursuant to Fed. R. Civ. P. 37 for an order compelling discovery from Defendant

Elite Auto Credit, Inc. In support of his Motion, Plaintiff respectfully states the following:

       1.      Plaintiff has sued Elite Auto Credit, LLC (“Defendant”) for violations of the Illinois

Consumer Fraud Act, 815 ILCS 505/2 (“ICFA”), and the Odometer Act, 49 U.S.C. §32705.

Plaintiff’s complaint alleges, among other things, that Defendant sold Plaintiff a red 2008 Jaguar

S-Type (“the vehicle”) knowing that the vehicle was in need of repairs and, in order to avoid

providing Plaintiff with the benefits of the statutory warranty under the ICFA, misrepresented the

vehicle’s mileage on the odometer disclosure statement as being over the 150,000 mile threshold

for the statutory warranty. Plaintiff further alleges that the check engine light was on when the car

was test driven and that Defendant promised to repair the issues, which were represented to be

nothing for Plaintiff to worry about. As a result of Defendant’s conduct, Plaintiff had to pay for

repairs himself, and he now has a car whose title records make it appear the odometer was rolled

back, which greatly reduces its value.

       2.      On January 31, 2019, Plaintiff served on Defendant his Second Set of Requests for

Production of Documents. (See Plaintiff’s Second Set of Requests for Production, Exhibit A.)
                                                  1
    Case: 1:18-cv-03169 Document #: 57 Filed: 03/08/19 Page 2 of 7 PageID #:525




       3.      In these requests, Plaintiff sought information on other complaints that he had

learned of, in which other consumers described actions by Defendant that were similar to what

Plaintiff alleged in his amended complaint. The complaints included at least two lawsuits, at least

four reports filed with the Illinois Office of the Attorney General, and numerous negative online

reviews, many of which contained details regarding unfair and deceptive conduct by Elite. The

consumers in question complained of conduct by Elite which was similar to what happened in

Plaintiff’s transaction, including misrepresenting a vehicle’s mileage, selling vehicles with their

check-engine lights on or with other defects, promising and then failing to make necessary repairs

to sold vehicles, and claiming that defects which turned out to be serious were nothing to be

concerned about.

       4.      Defendant objected to every request and refused to produce any documents in

response to the Second Document Request.

       5.      Plaintiff had previously sought from Defendant information regarding other

complaints it had received, in his first written discovery request, in Interrogatories Nos. 4 and 7

and Document Requests Nos. 8, 9 and 11 of Plaintiff’s initial written discovery, served on

November 13, 2018.

       6.      Defendant objected to those initial requests, stating that they were not relevant, and

also claimed that it had no communications with any public or private agency that receives

consumer complaints concerning Defendant’s sale of defective vehicles, misrepresentation of

mileage, and/or other deceptive practices. (See Defendant’s Amended Answers, Exhibit B.)

Defendant further claimed that there were no judicial proceedings in which Defendant was accused

of deceiving purchasers.




                                                 2
     Case: 1:18-cv-03169 Document #: 57 Filed: 03/08/19 Page 3 of 7 PageID #:525




        7.      Plaintiff’s counsel sent Defendant’s counsel a letter pursuant to Fed. R. Civ. P. 37

on January 7, 2019 to address the concerns they had with that and other discovery responses.

Plaintiff’s counsel noted that they had found complaints against Defendant that were not disclosed

in Defendant’s responses, despite the fact that Defendant’s current counsel represents Elite in two

of the cases, both of which involved allegations of deceiving consumers. (See Plaintiff’s Rule 37

Letter, Exhibit C.) One of the complaints Plaintiff located involved a car with under 150,000 miles

that was sold without the required warranty language, and the other involved a car with undisclosed

structural damage and a defective transmission. The finance company in that case is suing Elite

for selling a defective car in violation of its contract with Elite.

        8.      Plaintiff therefore served his Second Set of Document Requests which sought

documents relating to specific consumers who had raised complaints of similar deceptive conduct

by Elite. On February 19, 2019, Defendant responded to Plaintiff’s Second Set of Requests for

Document Production. (See Defendant’s Responses to Plaintiff’s Second Set of Requests for

Production, Exhibit D.) Defendant objected to each request on the basis that they were not relevant

or likely to lead to relevant evidence, and that the other complaints Plaintiff sought discovery on

bore no relationship to the underlying transaction in this case. Defendant’s responses were

accompanied by an email characterizing the requests as frivolous, among other things.

        9.      Plaintiff’s counsel responded to Defendant’s email on February 19, 2019 and

explained why the documents were relevant. Exhibit E

        10.     The consumers whose transaction documents Plaintiff is seeking have complained

of similar unfair and deceptive conduct, so the documents are relevant. Courts allow testimony

regarding other consumers who have been mistreated in a similar manner in Consumer Fraud Act

cases. In re Hernandez, 452 B.R. 709, 717-8 (Bankr.N.D.Ill. 2011) (describing testimony of other




                                                    3
    Case: 1:18-cv-03169 Document #: 57 Filed: 03/08/19 Page 4 of 7 PageID #:525




consumers who had previously dealt with defendant and filed complaints with the Attorney

General’s office). As the Court noted in Hernandez, “while evidence of other wrongs or acts “is

not admissible to prove the character of a person in order to show action in conformity therewith,”

it may be admissible “for other purposes, such as proof of ... intent, ... knowledge, ... or absence

of mistake or accident...” Hernandez, 452 B.R. at 721. Evidence of prior complaints of similar

bad acts is admissible to show intent and for assessing damages, and courts have regularly allowed

discovery into such matters. See Bach v. First Union Nat. Bank, 149 Fed.Appx. 354, 365 (6th Cir.

2005) (evidence of other FCRA violations relevant to for award of punitive damages); Dixon-

Rollins v. Experian Info. Solutions, Inc., 2010 WL 3749454, *10 (E.D. Pa. Sep. 23, 2010) (fact

that Trans Union was repeatedly warned about same practice supported punitive damages award);

Twyman v. S&M Auto Brokers, 2016 WL 6082357, *5-6 (N.D. Ill. 2016) (In a case brought under

the Illinois Consumer Fraud and Deceptive Business Practices Act and Odometer Act, consumer

complaints about defendant car dealer to the Illinois Attorney General were relevant to establish

defendant’s pattern and practice of concealing vehicle defects.) The evidence is also relevant to

proving bad faith under the Odometer Act and to the issue of punitive damages under the Illinois

Consumer Fraud Act.

       11.     One example of the relevance of the documents involves consumer Edith Simpson,

who filed a pro se complaint against Elite. Defendant’s finance manager admitted in a deposition

that defendant sold a car as is to consumer Edith Simpson because they knew that particular type

of car would be expensive to repair. The documents show that the mileage on her car was below

150,000 when she purchased it, which made that illegal under the Consumer Fraud Act. Plaintiff

is entitled to obtain the other documents related to her transaction to prove that the Simpson

transaction involved a similar attempt to evade coverage of the Illinois statutory warranty.




                                                 4
    Case: 1:18-cv-03169 Document #: 57 Filed: 03/08/19 Page 5 of 7 PageID #:525




       12.    Plaintiff’s counsel received no response to her February 19, 2019 email, and in an

attempt to resolve the disputes, on March 4, 2019, Plaintiff offered to limit the requests to

Document Request Nos. 1, 2, 3, 4, 6, 7, 9 and 10. Exhibit F. Defendant responded to that email

with arguments about the merits of the case, which were all based on the assumption that only

Defendant’s testimony will be considered. Plaintiff’s counsel addressed the issues raised by

Defendant on March 6, 2019, and once again requested that Defendant produce the documents.

Exhibit G.

       13.    Plaintiff’s counsel states that on March 7, 2019, at 2:55pm, pursuant to Local Rule

37.2, Plaintiff’s counsel Isabella Janusz had a conference by phone with Defendant’s counsel,

Carol Oshana, in an attempt to resolve the dispute. However, after good faith efforts to resolve

the parties’ differences, the parties were unable to reach an accord, and Defendant continues to

refuse to produce any documents in response to the Second Document Request.

       WHEREFORE, Plaintiff respectfully requests that this Court enter an order requiring

Defendant to produce documents in response to Document Request Nos. 1, 2, 3, 4, 6, 7, 9 and 10

of Plaintiff’s Second Set of Requests for Production within seven days.


                                                    Respectfully submitted,


                                                    s/Isabella M. Janusz
                                                    Isabella M. Janusz



Daniel A. Edelman
Tara L. Goodwin
Isabella M. Janusz
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark St, Suite 1500
Chicago, Illinois 60603
(312) 739-4200



                                                5
    Case: 1:18-cv-03169 Document #: 57 Filed: 03/08/19 Page 6 of 7 PageID #:525




(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com




                                            6
    Case: 1:18-cv-03169 Document #: 57 Filed: 03/08/19 Page 7 of 7 PageID #:525




                                CERTIFICATE OF SERVICE

        I, Isabella M. Janusz, hereby certify that on March 8, 2019, a true and accurate copy of
the foregoing document was filed via the Court’s CM/ECF system, which sent notice to all
parties of record.


                                                     s/Isabella M. Janusz
                                                     Isabella M. Janusz



Daniel A. Edelman
Tara L. Goodwin
Isabella M. Janusz
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark St, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                7
